DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 06/24/2022.  Claims 1, 3, and 5-13 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, and 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. Pat. 8162271) in view of Pike (U.S. Pat. 4821159).
	Regarding claim 1, Li teaches a coupling 93 for swivably coupling an arm 7 to a post 63, the coupling 93 comprising a substantially cylindrical body portion forming a bushing to be arranged between the post 63 and the arm 7 (as seen in Fig. 2) and in use cooperating with the post 63 as an engaged element via a post interface (i.e. inner surface of the coupling 93), and with the arm 7 as an engaged element via an arm interface (i.e. outer surface of the coupling 93), where the coupling 93 including its interfaces (inner and outer surfaces) provides relative rotational movement between the arm 7 and the post 63 about a swivel axis (see axis aligned with fastener 9 in Fig. 2) extending along a longitudinal axis of the post 63, where the relative rotational movement is provided in a rotational zone that corresponds to a single revolution about the swivel axis. 
With regards to claim 1, Li is discussed above, and teaches the coupling, but fails to teach a rotation limiter on either the post or arm interfaces.  Pike teaches a coupling D for swivably coupling an arm 150 to a post 120, the coupling D in use cooperating with the post 120 as an engaged element via a post interface 134, and with the arm 150 as an engaged element via an arm interface 104, and where at least one of the post interface 134 and the arm interface 104 comprises a rotation limiter 144a-b,148 that in use limits relative rotational movement of the at least one of the post interface 134 and the arm interface 104 relative to its respective post 120 or arm 150 engaged element about the swivel axis by means of an end-stop preventing further rotation (see limits of 144a-b in Fig. 3).  The Examiner further notes that Pike discusses his rotation limiting feature in detail in col. 4, line 60 through col. 5, line 18
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling of Li with the rotation limiter of Pike, in order to provide the arm with rotation limits, to meet the adjustment position needs of the user, as taught to be desirable by Pike (see discussion in col. 5, lines 4-11). 
	Regarding claim 3, Pike teaches the coupling, where the at least one of the post interface 134 and the arm interface 104 includes a rotation limiter 144a-b,148 that is a non-fixating rotation limiter that in use engages its engaged element with a limited rotational stroke to allow limited relative rotation about the swivel axis between the arm 150 and the post 120 (see 144a-b in Fig. 3).
Regarding claim 5, Pike teaches the coupling, where the rotation limiter 144a-b,148 includes a protrusion 148.
	Regarding claim 6, Pike teaches the coupling, where the rotation limiter 144a-b,148 includes a groove 144a-b that in use cooperates with the engaged element via a traveler 146a-b.
	Regarding claim 7, Pike teaches the coupling D, where the coupling D is arranged to engage the post 120 and the arm 150 in two or more discrete rotational orientations about the swivel axis relative to the arm 150 and/or the post 120, each orientation allowing limited relative rotation about the swivel axis along a different trajectory (as discussed in col. 5, lines 4-11).
	Regarding claim 8, Li teaches a coupling system comprising a post 63 and an arm 7, and a coupling 93, as discussed above.
	Regarding claim 9, Li teaches the coupling system, where the arm 7 is provided with a recess (inner portion of 72, as seen in Fig. 2 below) for receiving the arm interface (outer surface) of the coupling 93.
	Regarding claim 10, Pike teaches the coupling system, where the arm 150 comprises an adjustable stop (as discussed in col. 5, lines 11-14).
	Regarding claim 11, Li teaches the coupling system, where the post 93 is provided on a further arm 6 (as seen in Fig. 2).
	Regarding claim 12, Pike teaches the coupling system, where the post 120 is provided with a clamp (see connection between elements 126 and 106, as discussed in col. 4, lines 47-51).
	Regarding claim 13, Li teaches a monitor support comprising at least one post 63,73 that extends along a longitudinal axis (see axis shown in Fig. 2), a monitor arm 6,7 for supporting a monitor (see discussion in col. 2, lines 51-53) radially outward relative to the longitudinal axis of the post 63,73.

    PNG
    media_image1.png
    580
    836
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    688
    534
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, and 5-13 have been considered but are moot because the new ground of rejection does not rely on the current interpretation of the references, as discussed above.  The Examiner submits that although Li and Pike fail to individually teach the limitations of amended claim 1, in combination, they render claim 1 obvious, as stated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        1-Sep-22

/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632